Title: Thomas Jefferson to John Hemmings, 27 November 1819
From: Jefferson, Thomas
To: Hemings, John


					
						
							Th: Jefferson to John Hemings.
							
								Monticello
								Nov. 27. 19.
							
						
						Your letter by Henry is recieved, and I am very glad indeed that the cause of the leak is discovered—miss no opportunity of every possible further search whenever rain falls, because if the cause can be unquestionably ascertained, we can remedy it. I would have you first hang the blinds which are finished, that is the 7–sets which you say are done. then finish and hang the remaining 5. which you had put together. hang also the stair doors as before directed, and put the spinning machine into perfect good order. this last is the most important of all, as the want of it obliges me this year to buy some hundreds of yards of shirting which that might have spun.
						Write to me every Wednesday, & put your letter the same day into the post office of New London or Lynchburg & it will be sure to be in Charlottesville on Saturday evening. in these letters state to me exactly what work is done, & what you will still have to do, and endeavor to guess at a day by which you think it may all be finished, that I may be ready to send for you by that day. if after all is finished, you should have a little time to spare before the cart arrives, employ yourself on the 2. blinds of the North Portico. these will need only half blinds, to wit, over the lower sash to prevent people seeing into the rooms. farewell.
					
					
						let me know how the window irons answer.
					
				